Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 19, 2022 have been entered and considered. Claims 1, 4 – 8, 14, 17 - 18 and 21 – 25 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Toray in view of Kowaki as detailed in Office action dated May03, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 5, 7 – 8, 14, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toray Industries JP 45036854 B1 (Toray) in view of Aranishi et al. JP 2009270229 A (Aranishi) and further in view of Kowaki et al. JP 2006316395 A (Kowaki). English Machine translation of the JP references is used herein.

Considering claims 1, 4 – 5, 14 and 22 – 24, Toray teaches a core-sheath composite fiber  in which a core section comprises polyester and a sheath comprises a polyamide, and the core section is decentered, wherein the core-sheath composite fiber addresses the problem of keeping the polyester in the core section from being exposed on the polyamide surface of the sheath section, and the eccentricity is 5% or higher. Furthermore, as to the area ratio of core to sheath, Toray teaches that the core comprises 30 % or more and the sheath comprises 70 % or less. Furthermore, Toray does not recognize that the core has elliptic shape. However, Aranishi teaches at [Abstract] a sheath-core conjugate fiber with anisotropy in light transparency depending on the angle of incident rays of light thereinto. Further, Aranishi teaches that it is also important that the core shape is an ellipse, and when the apex is confirmed as a core structure, for example, when the shape is a rectangle, the presence of the apex easily causes fibrillation of the fiber, and the yarn quality Is not desirable because it tends to decrease. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select an ellipse shape for the core on Toray’s conjugate fiber when it is desire to provide said fiber with anisotropy in light transparency depending on the angle of incident rays of light thereinto. 

Moreover, Toray does recognize that the cross section of the conjugate fiber has a multilobed shape, nor the relation between the major axis to the minor axis. However, Kowaki teaches a fiber for use in artificial hair in which the cross-sectional shape of the fiber is a flat, two-lobed shape depicted below 

    PNG
    media_image1.png
    160
    243
    media_image1.png
    Greyscale
wherein, in the fiber cross-section, the ratio between the length of a fiber cross-section second minor axis, which is the shortest straight line connecting two points when two arbitrary points on the outer circumference of the fiber cross-section are connected so as to be perpendicular to the fiber cross-section major axis, and the fiber cross-section first minor axis is at least 0.50 and less than 1.00. Further, Kowaki teaches at [Abstract] that said polyester artificial hair maintains fiber physical properties such as heat resistance, strength and elongation of a usual polyester fiber and having excellent light resistance, curl setting properties, touch and combing properties and high flame retardance. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a two-lobed shape as taught by Kowaki for Toray’s core-sheath fiber when it is desired to provide the fiber with the above mentioned properties.  

Moreover, as to the claimed dimensions for the major axis and minor axis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said parameters since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed dimensions are critical and have unexpected results. In the present invention, one would have been motivated to optimize the major and minor axis dimensions motivated by the desire to provide the fiber with the desired surface touch.  Further, it appears that said combination is silent regarding a two-lobed shape for the cross section of the fiber.     

Considering claims 7 and 8, Kowaki teaches at [Abstract] that said polyester artificial hair maintains fiber physical properties such as heat resistance, strength and elongation of a usual polyester fiber and having excellent light resistance, curl setting properties, touch and combing properties and high flame retardance. Thus, clearly suggesting the use of the fibers in hair ornaments such as wigs or hairpieces. 

Considering claim 21, Kowaki teaches at [0011] that the single fiber fineness is between 10 and 100 dtex.  
Claims 6, 17 – 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toray Industries JP 45036854 B1 (Toray) in view of Aranishi et al. JP 2009270229 A (Aranishi) and further in view of Kowaki et al. JP 2006316395 A (Kowaki) and Sato US 2006/0275603 A1 (Sato). English Machine translation of the JP references is used herein.
Considering claims 6, 17 – 18 and 25, Toray n view of Kowaki is relied upon as set forth above in the rejection of claim 1. Further, although Toray teaches the use of polyamide and polyethylene terephthalate, it does not specifically recognize the use of nylon 6 or nylon 66. However, Sato teaches a fiber for artificial hair which is deformable by hands at will and has the shape-retaining property. The disclosure also relates to fiber for artificial hair, which is utilized for periwigs, wigs, doll hair, hair accessories, eyelashes, beards or the like by further coloring them. Further, Sato teaches at [0008] that the raw material for the plastically deformable artificial hair containing a thermoplastic resin according to the disclosure is a thermoplastic resin such as polyamides (i.e. nylon-6, nylon 66). Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select nylon 6 or nylon 66 as taught by Sato as the polyamide component in Toray, when it is desired to provide the artificial hair with deformable by hands and shape–retaining properties. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on August 19, 2022 have been entered and considered. Claims 1, 4 – 8, 14,  17 - 18 and 21 – 25 are pending in this application. After careful consideration of Applicant’s arguments, the examiner has modified the 103 rejection over Toray in view of Kowaki as detailed in Office action dated May03, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s arguments have been fully considered but they are moot in view of the new grounds of rejection presented above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786